Citation Nr: 1725645	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  00-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), formerly considered as service connection for residuals of head injury and memory loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to an evaluation in excess of 20 percent for a low back disability prior to April 27, 2016, and in excess of 40 percent thereafter.

7.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy, prior to April 27, 2016, and in excess of 40 percent thereafter.  

8.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy, prior to April 27, 2016, and in excess of 40 percent thereafter.  

9.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1978 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2000 and October 2011 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a July 2013 hearing held via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  As a result of that testimony, and in light of the evidence of record and the Veteran's past allegations, the claims stemming from allegations of a head injury (headaches, memory loss, and general residuals) were recharacterized as a single disability, residuals of TBI.  However, as will be explained further below, new evidence has been associated with claims file that in fact demonstrates the Veteran's headaches are secondary to his depressive disorder, which has been separately service-connected.  Therefore the issues have once again been separately characterized as "Entitlement to service connection for a traumatic brain injury (TBI), formerly considered as service connection for residuals of head injury and memory loss" and "Entitlement to service connection for headaches." See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)

There are also separate appeals regarding the issues of entitlement to service connection for residuals, scars associated with head injury, also claimed as TBI; entitlement to an increased disability evaluation of bilateral hearing loss, currently evaluated as 0 percent disabling; and entitlement to an earlier effective date for the grant of service connection for bilateral hearing disability.  These appeals were perfected in a VA Form 9 Substantive Appeal completed in April 2016, and will be a part of a separate appeals process because the issues require the scheduling of a Board hearing requested within that Substantive Appeal.  This information is referred to the Agency of Original Jurisdiction in order that they may process the requested Board hearing for those appeals. 

The issues of entitlement to service connection for a neck disorder, sinusitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 13, 2012, the Veteran's low back disability has been manifested by pain and decreased range of motion, with functional impairment approximating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; at no point during that period has forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of entire thoracolumbar spine been shown.

2.  For the period from November 13, 2012, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, but ankylosis of entire thoracolumbar spine has not been shown.

3.  Prior to April 27, 2016; the Veteran's radiculopathy of the bilateral lower extremities has been manifested by no more than moderately incomplete paralysis; and from April 27, 2016, no more than moderately severe incomplete paralysis; no muscle atrophy has been shown.

4.  A right shoulder disability was not manifest during service and is not attributable to service.

5.  A current diagnosis of TBI is not shown by the competent evidence of record.

6.  The Veteran's headaches are etiologically related to his service-connected depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a low back disability have not been met or approximated at any point prior to November 13, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2016).

2.  The criteria for entitlement to an initial evaluation of 40 percent, but not higher, for a low back disability have been met from November 13, 2012.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2016).

3.  The criteria for an evaluation in excess of 40 percent for a low back disability have not been met or approximated at any point after April 27, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2016).

4.  The criteria for an evaluation in excess of 20 percent for lumbar radiculopathy of the left lower extremity have not been met or approximated at any point during the appeal period prior to April 27, 2016.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an evaluation in excess of 40 percent for lumbar radiculopathy of the left lower extremity have not been met or approximated at any point during the appeal period prior to April 27, 2016.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an evaluation in excess of 20 percent for lumbar radiculopathy of the right lower extremity have not been met or approximated at any point during the appeal period prior to April 27, 2016.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an evaluation in excess of 40 percent for lumbar radiculopathy of the right lower extremity have not been met or approximated at any point during the appeal period from April 27, 2016.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

8.  A right shoulder disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9.  A traumatic brain injury (TBI), formerly considered as service connection for residuals of head injury and memory loss, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  Resolving all doubt in the Veteran's favor, the criteria for service connection for headaches, to include as secondary to depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2016).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will determine whether further staged ratings are warranted. 

Low Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2016).

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5239 (spondylodesis) (2016).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;
20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2016).

In the instant case, on June 17, 2011, the Veteran submitted a claim to "reopen" his back condition which was taken as a claim for an increased rating. 

In September 2011, the Veteran was afforded a VA spine examination.  Regarding range of motion, he had flexion to 65 degrees with pain starting at 65 degrees, extension was to 20 degrees with pain starting at 20 degrees, left and right side bend was to 20 degrees with pain starting at 20 degrees and left and right rotation was to 20 degrees with pain starting at 20 degrees.  The examiner noted that the Veteran was able to perform repetitive used testing and that all the measurements were the same upon repetitive use.  The examiner noted functional loss including less movement and painful movement.  The examiner noted muscle spasm but it did not result in abnormal gait or spinal contour.  Muscle strength testing of the lower extremities was normal and there was no muscle atrophy.  His sensory examination was normal except for decreased sensation in the lower leg/ankle.  His straight leg test was positive and the examiner noted radiculopathy with moderate intermittent pain; moderate paresthesias; and moderate numbness with overall moderate symptoms.  The Veteran had no other neurological abnormalities.  He did not have invertebrate disc syndrome.  His walking was not so diminished that he would be equally served by a prostheses. 

On November 13, 2012, a private clinician conducted an independent medical examination and completed a residual functional capacity questionnaire noting that the Veteran would not be able to stoop, couch, kneels, or climb stairs.  The examiner noted that objectively using strict goniometric techniques the Veteran demonstrated severe limitations of range of motion of his lumbosacral spine.  Flexion was limited to 12 degrees both actively and passively.  Extension was measured at 0 degrees with bilateral flexion to 10 degrees.  He had mild tenderness over the lumbosacral spine although no significant paralumbar tenderness.  Subjectively, the Veteran claimed he could only sit 5-10 minutes stand 15 20 minutes lift and carry less than 10 pounds and walk less than one block needing a cane/walker.  He described his back pain as a 10/10 without medications resulting in multiple episodes of flare ups and bed rest.  The private examiner stated that a 40 percent rating would be justified based on the general rating formula and that formula for rating intervertebral disc syndrome based on incapacitating episodes a 60 percent disability rating would be justified.

During his July 2013 hearing, the Veteran stated that he could not lift weight the way he used to and he could not turn.  He also stated that he could not get up certain times or over in the bed or lay on surfaces.  He also stated sometimes he could not get out of bed.  He stated his pain started to worsen in 2012 and that he has someone assist him with the shower in case he falls, and will help him with dressing and bathing, and housework. 

In April 2016, the Veteran was afforded a VA examination.  Regarding range of motion, flexion was to 35 degrees and 30 degrees after repetitive use, extension was to 15 degrees and 10 degrees after repetitive use, left and right side bend was to 15 degrees 10 degrees after repetitive use, and left and right rotation was to 15 degrees and 10 degrees after repetitive use.  The Veteran experienced functional loss due to pain.  The Veteran stated he had to use a cane to prevent himself from falling, and there was evidence of pain on weight bearing.  The Veteran also had muscle spasm that did not result in abnormal gait.  The Veteran did not have ankylosis.  The Veteran did not any episodes of acute signs and symptoms due to Invertebral Disc Syndrome (IVDS) that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

A November 2016 Disability Benefits Questionnaire submitted noted the Veteran still did not have any ankylosis, nor was his functioning so diminished that amputation with prostheses would equally serve the Veteran.  

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  While the November 2012 private examiner indicted that the Veteran should receive a 40 percent disability based on this criteria, none of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bedrest.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 
	
As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2016).  

Based on the record, as outlined above, the Board finds that the criteria for a 40 percent evaluation have not been met.  Prior to November 13, 2012 the Veteran's flexion has been limited at most to 65 degrees, and never to less than 30 degrees.  There is also no showing of ankylosis, defined above as an immobility of the joint, as he has demonstrated the ability to flex, extend, and laterally flex and rotate.  Thus, the higher evaluation is not warranted.

Next, the November 13, 2012 private examiner notes that testing with a goniometer indicated that the Veteran had flexion to 12 degrees, and the April 2016 VA examination noted the Veteran had flexion to 30 degrees after repeated range of motion testing.  Thus affording the Veteran the benefit of the doubt, a 40 percent rating is applicable from the date of the private examination.  As to whether a higher rating is warranted, the April 2016 examiner noted that, the Veteran had no incapacitating episodes over the past year, therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  And the Veteran at no time has displayed ankylosis or symptoms approximating ankylosis at any point during the appeal period that would entitle the Veteran to a 50 percent or 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2016).  
	
Under Diagnostic Code 5003, the maximum rating available under that code would be 20 percent, thus the code is not applicable in this instance. 

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the Veteran noted weakness at times, the September 2011 examination noted no muscle weakness or atrophy and that his only functional loss was less movement than normal and pain on movement.  There was no evidence of muscle atrophy or loss of muscle strength at any time.  Reflexes were hypoactive in the lower extremities, which is being accounted for in separate ratings for lumbar radiculopathy.  Overall, there was nothing to indicate that DeLuca criteria were present.  The Board finds that the 20 percent evaluation prior to November 13, 2012 adequately portrays any functional impairment due to pain that the Veteran experienced as a consequence of use of his lumbar spine since the Veteran was in receipt of 20 percent rating based on functional impairment even though he did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  After November 2012, there is no indication that his functional impairment was so severe as to approximate ankylosis.

As to the neurological manifestations, the Veteran already receives separate disability evaluations for lumbar spine radiculopathy, which will be addressed below.  He also did not have any other neurological abnormalities or findings related to the lumbar spine.  Therefore, no rating based upon neurological manifestations is warranted.  

In sum, a compensable evaluation in excess of the current 20 percent evaluation for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted at any time prior to November 13, 2012, or in excess of 40 percent any time thereafter.  See Fenderson, supra.

Radiculopathy

The Veteran's bilateral lower extremity radiculopathy has been evaluated under Diagnostic Code 8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2016). 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).

At his September 2011 VA examination, muscle strength testing of the lower extremities was normal and there was no muscle atrophy.  His sensory examination was normal except for decreased sensation in the lower leg/ankle.  His straight leg test was positive and the examiner noted radiculopathy with moderate intermittent pain; moderate paresthesias; and moderate numbness with overall moderate symptoms.  

The November 2012 private examiner agreed with the rating of 20 percent for the Veteran's radiculopathy, although he did not provide a rationale. 

At his July 2013 hearing, the Veteran stated that his pain in his lower limbs was sharp, like somebody was poking him with a needle or pin, and that the sensation went down to his feet. 

At his April 2016 VA examination, the examiner noted that the Veteran's muscle strength was normal and he did not have any muscle atrophy.  The examiner noted the Veteran had constant pain, intermittent pain, paresthesias, and numbness of both bilateral lower extremities that was severe.  The Veteran also had decreased sensation to light touch in both his thighs and knees and lower leg and ankle.  His sensation to touch in his feet was absent.  Overall, the examiner indicated that the Veteran had moderately severe, incomplete paralysis of the sciatic nerve.

Prior to the April 2016, VA examination, the Veteran's symptoms in his bilateral lower extremities including moderate intermittent pain, moderate paresthesias, and moderate numbness are adequately contemplated by the 20 percent evaluation for a moderate degree of impairment including on his September 2011 VA examination.  From April 27, 2016, the date of his VA examination, he demonstrated moderately severe impairment, including constant pain, intermittent pain, paresthesias, and numbness of both bilateral lower extremities that was severe, but he did not demonstrate moderate incomplete paralysis of either of his lower extremities; and there was no muscle atrophy or strength abnormality at any point during the appeal period.  These findings support a 20 percent evaluation prior to April 27, 2016, and a 40 percent rating for each extremity thereafter.  See Fenderson, supra. 

Service Connection Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).




In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If arthritis or an organic neurological disorder becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2016).


Right Shoulder Disability

In September 2004, the Veteran was afforded a VA examination where there examiner stated that the Veteran's shoulder condition was related to his military service, but did not provide a rationale. 

In a September 2007 VA examination, the examiner stated there was no evidence in the claims folder of a shoulder condition and that Veteran could not recall any shoulder problem during service. 

In an October 2008 VA examination, the examiner noted the Veteran stated his date of onset of his injury was 1980 and that he developed shoulder pain from carrying heavy equipment in service.  The examiner noted no shoulder entries in the claims file.  His pain was noted to be intermittent with remissions and treated with naproxen. 

The November 2012 private examiner agreed with the VA that the Veteran should not be service-connected for right shoulder degenerative joint disease, because the file did not reveal any diagnosis or treatment of a right shoulder injury while in  service.

In July 2013 the Veteran testified that his shoulder had been bothering him since service from carrying a 50-caliber machine gun with a strap across his shoulder and the M-16 on the other side and a duffle bag full of military gear.

In April 2016, the Veteran was afforded a VA examination to address his right shoulder.  The examiner opined that the Veteran's right should condition was less likely than not related to service.  The examiner noted shoulder pain during service was mentioned only once and even the side was not specified, in May 1980.  The examiner noted that a history of boxing while in service has been obtained from Veteran himself but was not at all documented and/or mentioned while in service, however if any injury to the shoulder had occurred due to boxing, it certainly would had been documented by the healthcare provider(s).  The examiner stated that the Veteran's claims that his right shoulder was affected during service due to the "wear and tear" related to the military activities like the boxing and the carrying of heavy equipment with his right upper extremity and carrying heavy bags hanging from his right shoulder were not medically documented at any time either.  The examiner noted that after service, it was not until July 2000 (20 years post-service) that the first documented complaint about right shoulder/neck pain occurred when he stated that he had had shoulder pain for "years" (but without any written medical documentation of it).  

In this case, there is no dispute that the Veteran has a shoulder disability, in the form of osteoarthritis and rotator cuff tendonitis.  See e.g. April 2016 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the record contains a notation of shoulder pain in May 1980.  While the side is not specified, affording the Veteran the benefit of the doubt, Hickson element (2) is met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current right shoulder disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000)."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008). 

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds the April 2016 VA examination report to be the most probative evidence of record as it is based upon a review of the Veteran's claims file, an examination, and as a rationale was provided.  Significantly, the VA examiner's findings have taken into account the Veteran's contentions that he suffered general wear and tear and participated in boxing during active duty service, as well as noting the shoulder pain complaint in service.  Accordingly, the Board concludes that the VA opinion is found to carry significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's current back disability has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his diagnosed shoulder disability, and whether it was caused by injuries in service.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of arthritis and tendonitis as the causative factors for such are not readily subject to lay observation. 

The Veteran's claims that his current condition is etiologically related to service are outweighed by the competent and probative medical opinion that his condition is less likely than not related to service given that the records are silent for complaints or treatment of the Veteran's shoulder for 20 years.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  The VA examiner took into account the Veteran's lay statements regarding his history of boxing, general wear and tear, and carrying weapons and it was still the opinion that the right shoulder disability is less likely than not related to service. 

Furthermore, since the evidence does not show that the Veteran had arthritis of the shoulder to a compensable degree within a year of discharge from active service, the claim cannot be granted based on 38 C.F.R. § 3.309(a).  Moreover, arthritis was not shown during active service and therefore, service connection based on the showing of a chronic disease in service cannot be granted pursuant to 38 C.F.R. 
§ 3.303(b).  In addition, continuity of symptomatology since discharge from service is not shown as the Veteran did not report shoulder symptoms during the his final examination in May 1980.  Moreover, a clinician noted at the time of the examination that the Veteran had "no complaints."  There was no report of shoulder symptoms at that time.  As the Veteran's current reports of a condition since service conflict with the service records at the time of separation, they are not entitled to a finding of credibility.  Therefore, a nexus between service and the Veteran's shoulder disability cannot be established, and the claims fail on Hickson element (3). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (West 2014).

TBI

In December 1999, the Veteran was tested after noting he had been hit with a brick in service.  Imaging showed no evidence of intracranial hemorrhage mass lesions, mass effect, midline shift, and no impression of intracranial hemorrhage mass lesions, mass effect, and midline shift.

A July 2004 VA examination noted neurological evaluation in September 2000 including brain imaging showed no evidence of intracranial hemorrhage, mass lesions, mass effect or midline shift.  Concerning the memory loss, the Veteran stated that he occasionally forgets where he places an object.  The examiner stated that there was no clear cut demonstrable memory loss and that the Veteran's alleged memory loss was unlikely related to documented events of the Veteran's military service.

At his September 2007 VA examination the examiner noted that there was no current diagnosis as the residuals of head injury had resolved. 

The November 2012 private examiner stated that he would not grant the Veteran a disability rating for head injury, because although the claims file documented that the Veteran had sustained head trauma while in the service when a large brick was thrown at him hitting him the head requiring 14 sutures, there was no supporting evidence or documentation of a post-concussion syndrome or traumatic headaches.

An April 2016 VA examination noted the Veteran did not have a diagnosis of TBI because of an MRI of the brain in August 2009 which was normal, and CT scans of the head on August 2009 and 2011 which were normal.  The examiner noted that the Veteran was hit in the head by a brick when he was in the service and likely was also hit in the head when involved in boxing and a few fist fights as per his personal medical history.  He also was struck by a baseball bat in the head after the service. Lacerations from the brick and the baseball bat were well-healed.  There was no tenderness to palpation or pain with pressure being applied to both areas.  Despite these injuries, there were no objective findings consistent with the diagnosis of TBI. 

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2016).  In this case, there is no clinical evidence in the claims file diagnosing TBI in accordance with applicable law.  While the Veteran complained that he has memory loss, it has not been connected to diagnosed disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptom alone without a diagnosed or identifiable underlying malady or disability did not constitute a disability for which service connection may be granted). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of a diagnosed TBI disability at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as TBI is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the medical evidence of record does not show that he has a diagnosed TBI disability, including any that would manifest in memory loss. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (West 2014).

Headaches

The July 2004 VA headache examination noted that the Veteran suffers from tension-type headaches with medication rebound effect.  

In April 2016 the Veteran was afforded a VA examination for his headaches, and the examiner noted that the headaches appear to be psychological in etiology, both related to stress, anxiety and tension.

During the course of the appeal, the Veteran has been service-connected for depressive disorder, and a 2016 VA psychological examiner lists anxiety as a symptom applying to his service-connected depressive disorder.  While other examiners attributed the Veteran's headaches to other etiologies, given that the 2016 headaches examiner stated that the Veteran's headaches were related to stress, anxiety, and tension, in such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2016).  Accordingly, service connection for headaches is warranted, and the appeal is granted.


ORDER

Entitlement to a rating in excess of 20 percent for a service-connected low back disability prior to November 13, 2012, is denied. 

Entitlement to a rating of 40 percent, but no higher, for a service-connected low back disability is granted from November 13, 2012.

Entitlement to a rating in excess of 40 percent for a service-connected low back disability from April 27, 2016, is denied. 

Entitlement to an initial disability rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity prior to November 13, 2012, and in excess of 40 percent thereafter, is denied.

Entitlement to an initial disability rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity prior to November 13, 2012, and in excess of 40 percent thereafter, is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a traumatic brain injury (TBI), formerly considered as service connection for residuals of head injury and memory loss, is denied. 

Entitlement to service connection for headaches as secondary to depressive disorder is granted. 


REMAND

First, the Veteran was afforded a VA shoulder examination in April 2016.  The examiner noted the Veteran complained of neck pain on one ocasion, which is demonstrated in the treatment records in December 1978, however the etiology of  his current neck condition was not discussed.  Upon remand the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed neck condition. 

Next, the Veteran was afforded a VA examination in April 2016 to address the nature and etiology of his claimed sinus condition.  The examiner noted that the Veteran's allergic rhinitis was less likely than not related to service.  The examiner also addressed the Veteran's claimed sinus condition in an addendum opinion in which he noted that the Veteran had sinus symptoms in service, including the March 1979 assessment of a "sinus cold" however the examiner later goes onto opine that "There is no objective evidence of Sinusitis condition during active military duty."  Therefore, upon remand, a new VA examination should be conducted. 

Finally, the Veteran's VA Medical Center (VAMC) records indicate that he participated in vocational rehabilitation programs, including a Transitional Work program, which he was still in as of November 2016 and expected to be finished in January 2017.  There are no updated vocational rehabilition records after November 2016, and the outcome of that program, including whether the Veteran was able to obtain substantially gainful employment, is unclear.  Therefore, upon remand, the records should be obtained and the Veteran's occupational status should be updated. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC treatment records and Vocational Rehabilitation records.  The AOJ should undertake any development necessary to clarify whether the Veteran has been employed since the completion of his transitional work program. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed neck disability.  The electronic must be reviewed in conjunction with the examination.  The examiner must then identify all current disability conditions of the neck.  

The examiner must opine as to whether any such is at least as likely as not caused or aggravated by military service.  The notations of neck pain for 3 days in December 1978, and the Veteran's allegations of "wear and tear" in service should be discussed.

The examiner should discuss the impact of the disability on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinus disability.  The electronic must be reviewed in conjunction with the examination.  

The examiner must opine as to whether any currently diagnosed sinus condition is at least as likely as not caused or aggravated by military service.  The repeated in-service treatments for various sinus problems must be discussed, including the March 1979 assessment of a "sinus cold" in service. 

The examiner must specifically discuss the impact of the disability on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


